Mason, J.,
delivered the opinion of this court.
Cornelius Vansant died in 1841, having first duly executed his last will and testament. The clauses of the will which we are required to interpret, are in these words : “I give and bequeath unto my dear wife, Jane, all my estate, both real and personal, during her natural life, and from and after her decease, do hereby release from slavery, liberate and set free my negroes” (whose names are set out at length) “and their issues forever; provided nevertheless, that the aforesaid negroes are willing to leave the State, according to the act of Assembly in such case made and provided, and to go to Liberia or some other colony in Africa”’ In case the negroes elect to go, provision is made in the will for raising the money necessary to defray their expenses, by requiring the representative of the deceased wife to hire them out until the necessary sum has been raised for that purpose. The will then proceeds: “But if the aforesaid negroes, at the decease of my wife as aforesaid, are not willing to leave the State as aforesaid, then, and in that case, they, the said negroes, are to be hired *126out, as aforesaid, from year to year, and every year, and their wages or hire, clear of good and sufficient board and clothing to be paid over annually, .... according to law, forever, unto the Trustees of the Chartered Fund of the Methodist Episcopal Church, located in Philadelphia, for the sole use and benefit of said church, according to the charter of said fund forever.”
Soon after the death of the testator, and before the institution of these proceedings, his widow died also.
The petitioner, who it is conceded is the next of kin and the sole heir of the testator, asks the orphans court to require the administrator of the testator to deliver up to him all the property in his hands, and thus to treat the devise contained in the will, in favor of the corporation designated therein, as void and inoperative. The grounds taken in support of this application aré, first, that the legacy is void, because the corporation is a religious institution, and therefore, under the 34th sec. of our Bill of rights, is incapable of taking the devise; and secondly, because the terms employed to designate this corporation are not those used in the act of incorporation to express the corporate name of the institution.
It is conceded, that there is no corporation in existence corresponding in name with the one mentioned in the will, but that there is a corporation styled the “Chartered Fund of the Methodist Episcopal Church in the United States of America,” and that it is located in Philadelphia, and that it can be proved by oral testimony, that the testator meant to make the devise to the said last named corporation.
Upon the foregoing state of facts, the following submission was entered into by the counsel'for the parties, for the determination of the court, to wit: “If the court be of opinion, that the corporation named in the said charter and supplement thereto is entitled, under said will by the laws of Maryland, and by its charter, to the residuary bequest, and the wages and hire of said negroes, contained and named in said will, then judgment shall be entered for the defendant. But if the *127court shall be of the opinion, that the said bequest is void, then judgment shall be entered for the petitioner.”
In all cases submitted upon an agreed statement of facts like the present, the court are bound to decide upon the facts as presented in the record, and they can make no inferences, unless of law, or such as are undeniable consequences resulting from the facts agreed upon. Hysinger vs. Baltzell, 3 G. & J., 159.
This then being a case stated, w'e are therefore to determine it as therein presented. We are of opinion, that the claim of the petitioner to the negroes is not sustained, and therefore the judgment must be rendered against him. In the case of Spencer vs. Negro Dennis, 8 Gill, 314, a case similar to the one before us, it was held, that the negro was entitled to his freedom. Whilst we cannot in this proceeding adjudge the freedom of the negroes in dispute, they not being parties properly before us, we can so far recognise the case of Spencer vs. Dennis as to defeat the claim of the petitioner. The administrator in this suit represents all the parties in interest under the will of the testator, and the rendering of a judgment in his favor in this proceeding does not preclude the negroes from hereafter filing their petition for freedom. Under the authority of the case already referred to, it is clear, that so far as the negroes are concerned the petitioner has no claim.
The remaining questions relate to the residuary devise to the corporation, and are, first, whether the description of the corporation is sufficient to entitle it to take under the will; and secondly, is the devise inconsistent with the 3-lth article of our Bill of Rights ?
We think the law upon the first point is clearly settled. We regard the general principle as being stated with so much distinctness in 2 Kent, 292, as to render the examination of other authorities upon the subject unnecessary. The principle is stated to be, that a i: misnomer in a grant by statute or by devise, to a corporation, does not avoid the grant, though the right name of the corporation be not used, provided the corporation really intended be made apparent.” And in An*128gell and Ames on Corporations, page 79, the same doctrine is laid down. “In a devise to a corporation, if the words (though the name be entirely mistaken) show,- that the testator could only mean a particular corporation, it is sufficient.” And in Massachusetts it has been held, that a devise to the “Inhabitants of the South Parish,” may be enjoyed by the “Inhabitants of the First Parish.” 3 Pick., 232.
In the present case, there is but one corporation claiming the bequest, and it' is to be presumed, that as the testator manifestly designed to leave his property to some incorporated institution, all those who could have set up any claim to it would have done so,- Disputes growing out of ambiguity of description like the present, generally arise between two or more corporations- claiming under the same devise. Although the testator has pointed out the location of the corporation, which he intended should receive his bounty, to be in- Philadelphia, yet no other but the “ Chartered- Fund of the Methodist Episcopal Church, in the United States of America,” has claimed to be the party designated by the testator. It is a fair presumption, from this fact, that as none other has set up a better claim, there are none who have any better to advance.
But we think the intention of the testator is-manifest from the terms of the will itself, and from the surrounding circumstances, and, therefore, there is no necessity for going into a consideration of the question, of the admissibility of oral proof, to explain or vary a testamentary instrument. Oral proof is not necessary for that purpose in the present case, for if there ever was am instance where “the words show that the testator could only mean a particular corporation,” or where the “ intention is apparent,” that instance is now before us.
The 34th section of the Bill of Rights is analogous to the British statutes of mortmain, which were introduced to check or prevent ecclesiastics from accumulating in perpetuity, in mortua manu, or hands that never die, the lands or property of the kingdom, and thereby withdrawing them from public and feudal charges. This provision in our Bill of Rights, *129was designed for the protection or benefit of the people of Maryland from similar evils, and therefore, so far as it refers to the gift or devise of personal property, it can have no extraterritorial operation. It might be very important to the people of this- State, that a foreign religious corporation should not be permitted to hold large bodies of real estate within our own limits, but as- personal property follows the locus of the owner, we cannot see why it should be a matter of concern to Maryland that the personal property of her citizens should not pass away to foreign corporations any more than to individuals living abroad.- Nor is it a- matter of concern to our State, in legal contemplation, whether property should accumulate in the hands of foreign corporations or not. These are questions to be regulated by each State for itself.-
From what we have already said, we think we have sufficiently intimated the manner in which the estate before us should be settled. But as the petitioner has failed to make out any claim to any part of the property in controversy, judgment should have been rendered against him and in favor of the defendant, in accordance with the terms of the submission.

Decree reversed, and decree dismissing the petition, with costs to the defendant.